DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejection of claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed and updated rejection follows bellow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi, et al. (US 1072664; hereinafter Abari) in view of Isaacs; Jeanne, et al. (US 20190383621; hereinafter Isaacs) and further in view of Kentley et al. (US 20170123421; hereinafter Kentley).
Regarding Claim 8, 
Abari teaches
	A computer system for provisioning for just in time autonomous vehicle deployment, (Abari: Abstract) the computer system comprising: 
	a memory medium comprising program instructions; (Abari: Column 32, Lines 29-46)
	a bus coupled to the memory medium; and (Abari: Column 32, Lines 29-46)
	a processor, for executing the program instructions, coupled to a just in time autonomous vehicle deployment provisioning engine via the bus that when executing the program instructions causes the system to: (Abari: Column 32, Lines 29-46)
		predict a demand for a set of autonomous vehicles using a criteria; (Abari: Column 5: Lines 27-31; FIG. 2, Element 230)
		obtain a report for at least one autonomous vehicle of a plurality of autonomous vehicles indicating a readiness status of the at least one autonomous vehicle; (Abari: Column 5: Lines 32-36, 40-47; FIG. 2, Element 220)
…
		instruct, in response to the determination, the at least one autonomous vehicle of the plurality of autonomous vehicles to start preparing at the determined time reduced by the minimization. (Abari: Column 6, Lines 26-29; FIG. 2, Element 250)
Abari does not teach
		analyze, in response to the demand for the set of autonomous vehicles, the readiness status of the at least one autonomous vehicle of the plurality of autonomous vehicles to determine a preparation time for the at least one autonomous vehicle of the plurality of autonomous vehicles; 
		determine, based on the analysis, a time to begin preparing the at least one autonomous vehicle in order to meet the demand, the time comprising at least a time required to perform an activity that places the at least one autonomous vehicle in a ready-to-use state;
		minimize the time to begin preparing the at least one autonomous vehicle by scheduling a portion of the activity that places the at least one autonomous vehicle in a ready-to-use state to be perform while the at least one autonomous vehicle is in motion to a pickup location, the portion of the activity having an associated time requirement; 
		restrict the at least one autonomous vehicle to pickup locations having a travel time at least equal to the associated time requirement; and 
However in the same field of endeavor, Isaacs teaches
		analyze, in response to the demand for the set of autonomous vehicles, the readiness status of the at least one autonomous vehicle of the plurality of autonomous vehicles to determine a preparation time for the at least one autonomous vehicle of the plurality of autonomous vehicles; (Isaacs: Paragraph [0056]; The efficiency metrics of the reference include factors that include the time need to prepare an autonomous vehicle for a ride or mission.)
		determine, based on the analysis, a time to begin preparing the at least one autonomous vehicle in order to meet the demand, the time comprising at least a time required to perform an activity that places the at least one autonomous vehicle in a ready-to-use state; (Isaacs: Paragraph [0056]: In order to prepare the vehicle to be in a ready-to-use state, several tasks can be performed such as cleaning the vehicle, filling it with gas, etc. based on what is necessary.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari with the readiness status and preparation of the vehicle to achieve a ready-to-use state of Isaacs for the benefit of balancing various metrics when selecting between proposed routing solutions to serve a set of customer trip requests. (Isaacs: Paragraph [0016])
Abari, in view of Issacs, does not teach
		minimize the time to begin preparing the at least one autonomous vehicle by scheduling a portion of the activity that places the at least one autonomous vehicle in a ready-to-use state to be perform while the at least one autonomous vehicle is in motion to a pickup location, the portion of the activity having an associated time requirement;
		restrict the at least one autonomous vehicle to pickup locations having a travel time at least equal to the associated time requirement; and 
However in the same field of endeavor, Kentley teaches
		minimize the time to begin preparing the at least one autonomous vehicle by scheduling a portion of the activity that places the at least one autonomous vehicle in a ready-to-use state to be perform while the at least one autonomous vehicle is in motion to a pickup location, the portion of the activity having an associated time requirement; (Kentley: Paragraph [0060]; The activity to place the autonomous vehicle in a ready to use state is the event checking which can perform internal or external observations to find any issues with the vehicle or its surroundings while traveling to a destination (the pick-up location).)
		restrict the at least one autonomous vehicle to pickup locations having a travel time at least equal to the associated time requirement; and (Kentley: Paragraph [0060]; The activity to place the autonomous vehicle in a ready to use state is the event checking which can perform internal or external observations to find any issues with the vehicle or its surroundings while traveling to a destination (the pick-up location).)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari and Isaacs with the readiness status criteria of Kentley for the benefit of being better able to manage a fleet of autonomous vehicles (Kentley: Paragraph [0002]).

Regarding Claim 11,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8, wherein the readiness status of the at least one autonomous vehicle comprises at least one item selected from the group consisting of: a charge level, a fuel level, a measure of cleanliness, a measure of maintenance, a level of safety, a level of heat, and a measure of comfort. (Abari: Column 5, Lines 40-47)

Regarding Claim 12,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8, wherein the activity that places the at least one autonomous vehicle in a ready-to-use state comprises at least one activity selected from the group consisting of: heating the at least one autonomous vehicle, defrosting windows of the at least one autonomous vehicle, cooling the at least one autonomous vehicle, charging a battery of the at least one autonomous vehicle, filing a fuel tank of the at least one autonomous vehicle, cleaning the at least one autonomous vehicle, and warming an engine of the at least one autonomous vehicle. (Abari: Column 3, Lines 28-36)

Regarding Claim 13,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8, the instructions further causing the system to: 
	determine a time to begin preparation for more than one autonomous vehicle of the plurality of autonomous vehicles; (Abari: Column 6, Lines 6-14; FIG. 2, Element 240)
	generate a timed order to begin a plurality of activities based on the determined times and an associated time for performing each activity; and (Abari: Column 4, Lines 11-20; FIG. 5)
	initiate preparation of each of the more than one autonomous vehicle according to the timed order. (Abari: Column 4, Lines 11-20; FIG. 5)

Regarding Claim 14,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8, wherein the instruction to start preparing at the determined time comprise an instruction to perform the activity that places the at least one autonomous vehicle in a ready-to-use state while en route to a user pickup location. (Kentley: Paragraph [150])
	The motivation to combine Abari, Isaacs, and Rakah is the same as stated for Claim 8 above.

Regarding Claim 1, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 4, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 5, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 6, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 7, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 15, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 18, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 19, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 20, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Claim 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari in view of Isaacs, further in view of Issacs, and even further in view of Rakah; Yaron, et al. (US 20180211541; hereinafter Rakah, of record in IDS).
Regarding Claim 9,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8.
Abari, in view of Issacs, and further in view of Kentley, does not teach
wherein the demand for the set of autonomous vehicles comprises an estimated number of the autonomous vehicles and time period in which the estimated number of the autonomous vehicles is required.
However in the same field of endeavor, Rakah teaches
wherein the demand for autonomous vehicles comprises an estimated number of the autonomous vehicles and time period in which the estimated number of the autonomous vehicles is required. (Rakah: Paragraph [0324])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari and Isaacs with the demand for autonomous vehicles of Rakah in order to expedite satisfaction of the predicted imminent demand (Rakah: Paragraph [0012]). 

Regarding Claim 10,
Abari, in view of Issacs, and further in view of Kentley, teaches
The computer system of claim 8.
Abari, in view of Issacs, and further in view of Kentley, does not teach
wherein the criteria comprises at least one criteria selected from the group consisting of: a number of subscribers, previous usage history of the subscribers, a number of autonomous vehicles required during rush hours, an average number of autonomous vehicles required during non-rush hours, and a number of autonomous vehicles required to satisfy a margin of error for an estimated number of autonomous vehicles.
However in the same field of endeavor, Rakah teaches
wherein the criteria comprises at least one criteria selected from the group consisting of: a number of subscribers, previous usage history of the subscribers, a number of autonomous vehicles required during rush hours, an average number of autonomous vehicles required during non-rush hours, and a number of autonomous vehicles required to satisfy a margin of error for an estimated number of autonomous vehicles. (Rakah: Paragraph [0329]; Historical data includes average or median number of rides which accounts for usage history of the subscribers.)
	The motivation to combine Abari, Isaacs, and Rakah is the same as stated for Claim 9 above.


Regarding Claim 2, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 3, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 16, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 17, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663